DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element that is “is uncurved and extends continuously for the width of the training sled apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for the element that “is uncurved and extends continuously for the width of the training sled apparatus.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, appellant has amended the claims to require an unspecified element that “is uncurved and extends continuously for the width of the training sled apparatus.” No such element is described in the originally filed specification or drawings. Additionally, “uncurved” is a negative limitation that does 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case there is an unspecified element that “is uncurved and extends continuously for the width of the training sled apparatus” in claim 1. It is unclear which element is being limited. It is unclear if there is a new element that is being introduced or if applicant is limiting an existing element. The remaining claims are rejected for depending from a rejected parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 6923455).

    PNG
    media_image1.png
    683
    886
    media_image1.png
    Greyscale

Sullivan teaches regarding claim:

1. A training sled apparatus (2), comprising: a main body (24) consisting of a single, planar platform (as seen in FIG 2) with a rear edge (A), wherein the rear edge is not coplanar with the remainder of the platform (wherein the rear edge A is at the bottom surface of the platform, which is separated by the thickness of the board from the top surface and is thus not coplanar with the top surface), is uncurved and extends continuously for the width of the training sled apparatus (portion 42 is uncurved and extends 

2.  A training sled apparatus according to claim 1, further comprising a weight post provided to the platform and configured for placing weights thereon (weight post/tube of pivot 36 for connecting to 38 and 41, which can be considered weights because they have mass; NOTE – the weights have not been positively claimed).

3.  A training sled apparatus according to claim 2, further comprising at least one attachment point provided to at least one of the rear edge and the weight post and configured for attaching the training component thereto (attachment point is considered to be a pole 30 or 38 to which training component 32/41 can be attached as seen in FIG 2).

4.  A training sled apparatus according to claim 2, wherein the weight post is attached to the platform by a pivot mechanism (36) configured to pivot the weight post between a lowered configuration, such that the weight post lays substantially flat on an upper surface of the platform, and a raised configuration such that the weight post stands substantially vertically (as seen in FIG 2).

5.  A training sled apparatus according to claim 4, further comprising a pivoting slide lock, configured such that when the weight post is in the raised configuration, the weight post locks into place (locking function of 36 – “during use of the scooter 20 the handle 30 [38] extends vertically upwardly from the snowboard and is fixed in all directions against movement relative to the snowboard.” – sliding in that the tubular portion slides relative to the body of 36 when the handle is raised into the locked position as seen in FIG 2).

6.  A training sled apparatus according to claim 2, wherein the weight post is detachable (by detaching 36 from the board by removing the screws – “The handle assembly comprises a base plate
which mounts directly to the snowboard using threaded fasteners”)



8.  A training sled apparatus according to claim 7, wherein at least one of the stick or the strap is resilient (not required with a hand-held attachment embodiment).

9.  A training sled apparatus according to claim 7, wherein the at least one strap includes a wrist band configured to be attachable to a user (not required with a hand-held attachment embodiment).

10.  A training sled apparatus according to claim 1, wherein the platform is provided with at least one carrying handle (wherein 46 can be used as a carrying handle).

12.  A training sled apparatus according to claim 3, wherein the training component is at least one of a stick, a harness, a hand-held attachment, a weapon and strap (hand-held attachment as discussed above).

13.  A training sled apparatus according to claim 1, wherein a plurality of sleeves is provided to the platform and at least one of the plurality of sleeves is at least one of a different shape, configuration and cross-section (sleeves 46 and the unused handle/sleeve 32 or 41; wherein 46 has a different shape than the handles as seen in FIG 2).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784